THOMPSON, Judge.
Hudson appeals an order denying his motion to vacate a final judgment of foreclosure and to vacate the judicial sale of his property. He contends that the trial judge erred in finding that Pioneer Federal Savings & Loan Association’s attorney made a diligent search and inquiry regarding his whereabouts, and thus erred in upholding the constructive service of process on him. He further contends that the inadequacy of the price received for his property at the judicial sale necessitates vacating the sale. We affirm.
There was conflict in the evidence on both issues, and based on the evidence the trial judge could have ruled in favor of Hudson. However, he ruled in favor of appellee and on review it is not our function, as appellate judges, to substitute our judgment for his. Our duty in this case is to determine whether there was competent substantial evidence to support the decision of the trial judge, and we find that there was.
AFFIRMED.
BARFIELD, J., concurs.
ZEHMER, J., dissents with written opinion.